Freedman, J.
It would serve no useful purpose to discuss at length the imputations of the attorneys made against each other in this ease. After due consideration of all that has been urged on both sides, I have arrived at the conclusion that the order appealed from should be modified so as to read, after the recitals contained therein, as follows, viz.: “Ordered that, upon defendant’s paying, within 10 days after the entry of this order as hereby modified, ten dollars costs cf motion, and at the same time serving an answer duly verified to the complaint in this action, the judgment entered herein, as of default, by plaintiff against the defendant on the 19th day of January, 1891, be, and the same hereby is, vacated and set aside; and that, upon defendant’s failure to comply with the terms of this order, the motion of.the defendant be, and the same hereby is, denied, with ten dollars costs;” and that, as so modified, the order should be affirmed, without costs to either party on this appeal.